Mr. Justice Sheldon delivered the opinion of the Court: The only question arising on this record is, whether, in order to make a deed of the husband’s real estate, executed by himself and his wife, operative as a valid release of her dower in the land, it is necessary that it should appear by the certificate of the wife’s acknowledgment that she was known by the officer taking the same to be the person named as grantor in the deed. This question has several times been decided by this court in the affirmative. Gove v. Cather, 23 Ill. 634; Tully v. Davis, 30 ib. 103; Lindley v. Smith, 46 ib. 524. We adhere to those decisions. The decree of the court below is affirmed. Decree affirmed.